                                                                    Telephone 1.718.766.5153
                                                                    Facsimile 1.718.504.3599
                                                                    Email     ckaser@sharovalaw.com

                                                                                PARALEGALS:
YELENA SHAROVA, ESQ. *+                                                         FRANKLIN DAVIS JR
STEVEN GARFINKLE ESQ. *+                                                        ALVIN KORSUNSKIY
CHARLES KASER ESQ. *                                                            CELINA QUEVEDO
NANI KIM ESQ. *                                                                 MABEL SANTANA
CHARLES MARINO ESQ. *                                                           HANNA SKARULIS
BRUCE PROVDA ESQ. *
*NY +NJ



                                                                    July 9, 2021
VIA ELCTRONIC FILING
Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re:       US v. Mosha, et al. 21 Cr. 92 (AJN)

Dear Judge Nathan:

Counsel for Julia Greenberg respectfully submits this letter to request an extension of time to file
any motions based on the discovery provided by the Government for sixty (60) days.
On March 12th, 2021, this Court ordered that motions based on discovery provided by the
Government should be made no later than July 15th , 2021. However, after discussions with the
Government, there is still some outstanding discovery.
The Government, through Assistant US Attorney Jonathan Rebold, has no objection and
consents to this request. Additionally, attorneys for all other Defendants have no objection to
this request (and, it is my understanding, would join in the request for all Defendants).
Additionally, we would request that all dates in relation to motions be extended, including all
response and reply papers.
Thank you for your time and attention in this matter.


                                                                    Respectfully Submitted,


                                                                    Charles Kaser
                                                                    Attorney for the Defendant

                                                                    By: /s/ Charles Kaser

CC: All Parties (via ECF)
                             147 PRINCE STREET,4TH FLOOR, BROOKLYN, NEW YORK 11201
